Citation Nr: 1745479	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar degenerative disc disease, status post L5-S1 fusion (lumbar spine disability) prior to May 31, 2016.

2.  Entitlement to a separate compensable rating for objective neurologic abnormalities, other than bilateral lower extremity radiculopathies, associated with service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to December 1992, and from January 1997 to March 2011.

This matter comes before the Board of Veterans Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for the Veteran's lumbar spine disability, evaluated as 20 percent disabling.  The rating was effective April 1, 2011, the day after separation from service.  

In June 2016, the Veteran and his friend, accompanied by the Veteran's representative, testified at a hearing before the undersigned in Washington D.C.  A transcript of the hearing is of record.

In October 2016, the Board, in relevant part, denied an evaluation in excess of 40 percent for lumbar spine disability prior to May 31, 2016 and granted a 60 percent evaluation for this disability from May 31, 2016.  It remanded the issue of entitlement to separate compensable ratings for objective neurologic abnormalities associated with the service-connected lumbar spine disability.   

In December 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral lower extremity radiculopathy with a 10 percent rating for each lower extremity.  The RO notified the Veteran that the award was considered a total grant of benefits and the issues of radiculopathy for each lower extremity were no longer on appeal.  The Veteran has not otherwise expressed disagreement with these separate ratings.  Thus, the issue remaining on appeal is characterized as entitlement to a separate compensable rating for objective neurologic abnormalities, other than bilateral lower extremity radiculopathies, associated with service-connected lumbar spine disability.

In January 2017, the Veteran filed a VA Form 21-22 Appointment of Veterans Service Organization in favor of Virginia Department of Veteran Services.  

The Veteran appealed the denial of an evaluation in excess of 40 percent for lumbar spine disability prior to May 31, 2016 to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties agreed to joint motion for vacatur and remand for this claim.  In June 2017, the Court granted the joint motion and this claim has returned to the Board for adjudication consistent with the joint motion instructions.

In September 2017, the Veteran submitted additional evidence to the Board, specifically, an additional letter from Dr. L., whose previous letters are discussed below.  The Veteran waived initial agency of original jurisdiction review of this letter.  In any event, Dr. L's letter is cumulative, in that it discussed the length of time that the Veteran's incapacitating episodes due to his lumbar spine disability.  Evidence indicating that the Veteran has experienced incapacitating episodes throughout the appeal period, including prior to May 31, 2016, of sufficient duration to warrant the maximum schedular rating of 60 percent under the formula for rating intervertebral disc syndrome (IVDS), is already of record and is the basis for the grant of this rating below.  The Board will therefore proceed with a decision in this case.

FINDINGS OF FACT

1.  Prior to May 31, 2016, the evidence is at least evenly balanced as to whether symptoms of the Veteran's lumbar spine disability have more nearly approximated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  Other than the already service connected bilateral lower extremity radiculopathy, there are no additional objective neurological abnormalities associated with the service-connected lumbar spine disability, and the formula for rating IVDS appears to contemplate that if a higher rating is warranted under the formula for rating IVDS than under the general rating formula, the disability will be rated under the formula for rating IVDS only and there will be no additional rating for associated objective neurologic abnormalities.

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for lumbar spine disability prior to May 31, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes (DCs) 5241-43 (2016).

2.  To the extent that any other rating would be warranted for associated objective neurologic abnormalities, other than the rating currently in effect for bilateral lower extremity radiculopathy, the criteria for such a rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, DCs 5241-43, Note 1 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist.

In notice provided prior to separation, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims arise from an appeal of the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a November 2016 VA examination to specifically address the neurological manifestations of his service-connected back disability.  He does not identify any specific duty-to-assist deficiency and none has been found by the Board.   

In June 2016, the Veteran was afforded a hearing before the undersigned.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned identified the issues on appeal and inquired as to the relevant symptoms, medical treatment and employment history.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  

The record reflects substantial compliance with the June 2017 joint motion and October 2016 Board remand concerning separate ratings for neurological manifestations.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records, provided a November 2016 VA peripheral nerves examination, and readjudicated the separate rating for neurological impairment issue in January 2017 with an award of additional benefits.  The instant decision includes an adequate statement of the reasons and bases for the decision with specific consideration to the evidence identified in the June 2017 joint motion.  

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board may consider the claims on the merits.  

II. Higher Initial Ratings.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Lumbar Spine Disability.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5241-43, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than IVDS, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A higher schedular rating under the general rating formula is 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, under the formula for rating IVDS based on incapacitating episodes, a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.

The Veteran was afforded a VA examination dated in December 2010 with respect to his back claim. The pre-discharge examination revealed complaints of moderate back pain daily and difficulty with physical activity due to degenerative disc disease of the lumbar spine.  The physical examination revealed moderate muscle spasm of the right paravertebral area of the back.  At the examination, the range of motion of the lumbar spine was listed as 60 degrees of forward flexion (normal 90 degrees), extension to 25 degrees (normal 30 degrees), right lateral flexion 20 degrees and left lateral flexion 25 degrees (normal 30 degrees) and rotation 25 degrees bilaterally (normal 30 degrees).  The doctor noted that repetitive motion did cause additional limitation of motion of the spine with right rotation reduced to 20 degrees due to pain and diminished endurance. 

The Veteran's outpatient treatment records were reviewed, but did not indicate evidence of favorable ankylosis of the entire thoracolumbar spine.

The Veteran submitted reports of his treating physicians, Drs. G and L.  In March 2014, Dr. G reported that the Veteran has multi-level spondyloarthropathy (degenerative dessicated discs facet arthropathy sacroilntis) throughout the lumbosacral spine, especially L3-S1.  He underwent L5-S1 fusion in the military, but continued to experience episodes of sudden onset, acute incapacitating lumbar pain.  The Veteran reported 6-8 of these annually which lasted approximately one week and significantly disabling him with diminished activity for up to two weeks afterwards.  During these acutely disabling episodes, he would seek chiropractic care and self-treat with ice, bed rest for the ensuing week.

In March 2014, Dr. L reported the Veteran's medical history and indicated that the Veteran continued to experience episodes with the sudden onset of acute incapacitating lumbar pain.  These episodes occurred 6 to 8 times yearly and lasted in duration from 4 to 7 days with diminished activity for up to two weeks following.  The Veteran's symptoms were found to be at his pre-surgery level of pain and incapacitation.  Dr. L stated that these episodes have a significant impact on the Veteran's activities of daily living and ability to work.  These episodes were noted to be treated with immediate chiropractic care, bed rest/ice for several days to a week, and emergency room evaluation and treatment.  These incapacitating episodes represent a total duration of more than 6 weeks in the past 12 months - same for previous years dating back to 1999.

Finally, in a March 31, 2016 report, Dr. L reported that the Veteran has endured increasing frequency and intensity of incapacitating episodes of acute lumbar back pain associated with degenerative disk disease.  The Veteran had incurred two such episodes in the past eight months.  Both episodes lasted longer than six weeks and required bed rest, series of epidural, steroid, and sacroiliac joint injections and continuing chiropractic care.  He faced the likelihood of additional invasive spinal fusion surgery.

The Veteran submitted a June 2016 statement reporting that, in addition to living with daily pain, he continued to suffer acute, worsening episodes of incapacitating back pain that now last for 6 weeks or longer.  He experienced two such episodes in the past 8 months.  Both times he spent days on bed rest, with diminished activities for weeks afterward.  He also reported receiving a series of spine injections during both episodes and indicated that he faced the near-certainty of additional surgery.  

At the June 2016 hearing, the Veteran testified to having incapacitating episodes four times a year, two in the past 8 months in which he was incapacitated.  His partner reported that the Veteran had back pain episodes that left him immobilized.  

Upon review, the Board considers the evidence to be at least evenly balanced as to whether the Veteran's incapacitating IVDS episodes had a total duration of at least 6 weeks during the past 12 months prior to May 31, 2016.  Dr. G's March 2014 report clearly states that the frequency of incapacitating episodes as described by the Veteran approximated the 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5243.     Although Dr. G did not report that he personally ordered bed rest, it would be reasonable to infer that as a clinician, he endorsed the frequency of incapacitating episodes reported by the Veteran and bed rest as an appropriate method of treatment.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Board has authority to weigh evidence in context of entire record).  Then, Dr. L's report also tends to indicate the Veteran had numerous episodes of incapacitating back pain.  The Board resolves any reasonable doubt in favor of the Veteran to find that the 60 percent criteria under the Formula for Rating IVDS are approximated prior to May 31, 2016.  38 C.F.R. § 4.3, 4.71a, DC 5243.  A 60 percent rating prior to May 31, 2016 for service-connected lumbar degenerative disc disease, status post L5-S1 fusion (lumbar spine disability) on the basis of incapacitating episodes is granted.  Id.

The instant decision reflects a grant of the highest possible rating under the Formula for Rating IVDS.  The only possible higher schedular rating is 100 percent for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5241-43.  Neither the private and VA treatment notes, nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Further consideration of a total rating is not warranted.  Id.

The Board notes that the rating criteria for evaluating the spine provide that IVDS is to be evaluated under the general rating formula or the formula for rating IVDS, whichever results in a higher evaluating when all disabilities are combined under 38 C.F.R. § 4.25. Put another way, the formula for rating IVDS appears to contemplate that if a higher rating is warranted under the formula for rating IVDS than under the general rating formula, the disability will be rated under the formula for rating IVDS only and there will be no additional rating for associated objective neurologic abnormalities.  See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  Thus, it does not appear that a separate rating for associated objective neurologic abnormalities would be warranted for any period during which the Veteran is receiving a rating pursuant to the Formula for Rating IVDS.

B.  Entitlement to separate compensable ratings for objective neurologic abnormalities associated with service-connected lumbar spine disability.

The March 2014 letters from Drs. G and L provide a comprehensive report on the Veteran's back disability.  Notably, they limit their reports of neurological impairment to lower extremity radiculopathy.  

In November 2016, the Veteran was afforded a VA peripheral nerves examination to specifically resolve this claim.  The examiner diagnosed lumbar radiculopathy affecting both lower extremities.  The Veteran specifically denied having any bowel or bladder impairment.  The examiner recorded the Veteran's subjective reports and they indicated any neurological impairment was limited to lower extremity radiculopathy.      

VA treatment records through November 2016 do not indicate that the Veteran has neurological impairment, aside from lower extremity neuropathy, associated with his lumbar spine disability.  

In sum, the medical and lay evidence do not present any basis to award an additional separate rating for neurological impairment in additional to the currently assigned 10 percent ratings for lower extremity radiculopathies.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237, 5242, Note 1.  Moreover, as noted above, the rating criteria for evaluating the spine provide that IVDS is to be evaluated under the formula for rating IVDS or the general rating formula, whichever results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25  Put another way, the formula for rating IVDS appears to contemplate that if a higher rating is warranted under the formula for rating IVDS than under the general rating formula, the disability will be rated under the formula for rating IVDS only and there will be no additional rating for associated objective neurologic abnormalities.  See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  Thus, it does not appear that a separate rating for associated objective neurologic abnormalities would be warranted for any period during which the Veteran is receiving a rating pursuant to the formula for rating IVDS.


ORDER

Entitlement to an evaluation of 60 percent for lumbar spine disability prior to May 31, 2016 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate compensable rating for objective neurologic abnormalities associated with service-connected lumbar spine disability, other than the already service connected bilateral lower extremity radiculopathies, is denied.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


